                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    JASPER L. DOCKERY,                                    No. 4:20-CV-01676

                Plaintiff,                                (Judge Brann)

         v.

    BALTAZAR, WARDEN, et al.,

                Defendants.

                              MEMORANDUM OPINION

                                       MAY 19, 2021

        Plaintiff Jasper L. Dockery, a federal inmate in the custody of the Federal

Bureau of Prisons (“BOP”) who, at the relevant time, was incarcerated at the

United States Penitentiary at Canaan, (“USP-Canaan”), Waymart, Pennsylvania,

commenced this Bivens1 action on September 15, 2020,2 naming as defendants

Warden Baltazar, Deputy Warden Rardon, and various other individuals employed

at USP-Canaan.

        Presently pending is Defendants’ motion to dismiss pursuant to Federal Rule

of Civil Procedure 12(b)(6) and/or for summary judgment pursuant to Federal Rule

of Civil Procedure 56.3 For the reasons set forth below, I will grant Defendants’

motion to dismiss Dockery’s complaint.



1
     Bivens v. Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971).
2
     Doc. 1.
3
     Doc. 16.
I.      STANDARDS OF REVIEW

        In rendering a decision on a motion to dismiss, a court should not inquire

“whether a plaintiff will ultimately prevail but whether the claimant is entitled to

offer evidence to support the claims.”4 The court must accept as true the factual

allegations in the complaint and draw all reasonable inferences from them in the

light most favorable to the plaintiff.5 In addition to considering the facts alleged on

the face of the complaint, the court may consider “documents incorporated into the

complaint by reference, and matters of which a court may take judicial notice.”6

        However, “[t]he tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions.”7 “Under the

pleading regime established by Twombly and Iqbal, a court reviewing the

sufficiency of a complaint must take three steps. First, it must ‘tak[e] note of the

elements [the] plaintiff must plead to state a claim.’ Iqbal, 556 U.S. at 675, 129

S.Ct. 1937. Second, it should identify allegations that, ‘because they are no more

than conclusions, are not entitled to the assumption of truth.’ Id. at 679, 129 S.Ct.

1937. See also Burtch v. Milberg Factors, Inc., 662 F.3d 212, 224 (3d Cir.2011)

(“Mere restatements of the elements of a claim are not entitled to the assumption of



4
     Scheuer v. Rhodes, 416 U.S. 232, 236 (1974); Nami v. Fauver, 82 F.3d 63, 66 (3d Cir. 1996).
5
     See Phillips v. Cty of Allegheny, 515 F.3d 224, 229 (3d Cir. 2008).
6
     Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).
7
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (stating “[t]hreadbare recitals of the elements of a
     cause of action, supported by mere conclusory statements, do not suffice.”).
                                                  2
truth.” (citation and editorial marks omitted)). Finally, ‘[w]hen there are well-

pleaded factual allegations, [the] court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.’ Iqbal, 556

U.S. at 679, 129 S.Ct. 1937.”8 Deciding whether a claim is plausible is a “context-

specific task that requires the reviewing court to draw on its judicial experience

and common sense.”9

         Because Dockery proceeds pro se, his pleading is liberally construed and his

complaint, “however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.”10

II.      DOCKERY’S COMPLAINT

         Dockery invokes “28 U.S.C. § 1331 & 28 U.S.C. § 1332, diversity

jurisdiction” in alleging that Defendants violated his First and Fifth Amendments

in retaliating against him “for exercise of his constitutional rights” by confiscating

and failing to return his affidavit and original exhibits which were necessary to his

pursuit of a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 in

2016, conspiring to lock him up in the SHU based on a false misconduct, and

denying him access to the courts.11 He identifies the “where and when” of the

events as follows: “U.S.P. Canaan Cell #121, C-1 Unit 3/30/2017, & 3/31/2017;


8
      Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (footnote omitted).
9
      Iqbal, 556 U.S. at 681.
10
      Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citations omitted).
11
      Doc. 1, at 2, 3, 5-10.
                                                 3
Canaan SHU, 3/31/2017; 4/1/17; 4/17/17; 4/14/17; 4/13/17; 5/3/17; 4/18/17;

5/5/17; 5/12/17; 5/19/17.”12 He alleges that the confiscated documents were to be

filed in “case #16-308” pending in the United States District Court for the District

of Columbia.13 He represents that he was unable to complete the administrative

remedy process due to subsequent transfers to other BOP facilities.14

III.    DISCUSSION

        Defendants move to dismiss the complaint on the basis that there is no

Bivens remedy available for Dockery’s claims. In so moving, they rely on the

Supreme Court’s pronouncement in Ziglar v. Abbasi, 582 U.S. ––––, 137 S. Ct.

1843 (2017), that “expanding the Bivens remedy is now a ‘disfavored’ judicial

activity.”15

        By way of background, in Bivens, the Supreme Court concluded that, even

absent statutory authorization, it would enforce a damages remedy allowing

individuals to be compensated after experiencing Fourth Amendment violations of

the prohibition against unreasonable searches and seizures.16 The Court extended

Bivens to include a Fifth Amendment Due Process damages remedy to an

administrative assistant claiming that a Congressman discriminated against her



12
     Id. at 5.
13
     Id. at 11.
14
     Id. at 14-16, 21-27.
15
     Ziglar, 137 S. Ct. at 1857 (quoting Iqbal, 556 U.S. at 675, 129 S.Ct. 1937).
16
     Bivens, 403 U.S. at 397.
                                                  4
based on gender.17 The Court also expanded Bivens in 1980, concluding that the

Eighth Amendment’s prohibition on cruel and unusual punishment provided a

prisoner a cause of action for damages against prison officials who failed to treat

his asthma.18 “These three cases—Bivens, Davis, and Carlson—represent the only

instances in which the Court has approved of an implied damages remedy under

the Constitution itself.”19

        In Ziglar, the Supreme Court set forth a two-part test to determine whether a

Bivens claim may proceed.20 Initially, courts must determine whether the case

presents a new Bivens context; “[i]f the case is different in a meaningful way from

previous Bivens cases decided by th[e] [Supreme] Court, then the context is

new.”21 “A case might differ in a meaningful way because of the rank of the

officers involved; the constitutional right at issue; the generality or specificity of

the official action; the extent of judicial guidance as to how an officer should

respond to the problem or emergency to be confronted; the statutory or other legal

mandate under which the officer was operating; the risk of disruptive intrusion by

the Judiciary into the functioning of other branches; or the presence of potential

special factors that previous Bivens cases did not consider.”22 If the case presents a


17
     Davis v. Passman, 442 U.S. 228, 249-49 (1979).
18
     Carlson v. Green, 446 U.S. 14, 19 (1980).
19
     Ziglar, 137 S. Ct. at 1855.
20
     Id. at 1857 (quoting Iqbal, 556 U.S. at 675).
21
     Id. at 1859.
22
     Id. at 1859-60.
                                                   5
new context, a court must consider whether any alternative remedies exist.23 Even

absent alternative remedies, a court must also consider whether special factors

counsel against extending the Bivens remedy.24

           In the matter sub judice, Dockery alleges violations of his First Amendment

rights. The Supreme Court has “never [explicitly] held that Bivens extends to First

Amendment claims.”25 Recently, the United States Court of Appeals for the Third

Circuit declined to extend a Bivens remedy for First Amendment retaliation claims

brought in the prison workplace assignment context by a prisoner complaining

about harassment by correctional officers.26 The Third Circuit has also refused to

extend Bivens to a First Amendment retaliation claim brought against an agent of

the Transportation Safety Administration,27 or a First Amendment retaliation claim

brought against prison officials at the Federal Detention Center in Philadelphia by

a detainee.28 Additionally, in a non-precedential opinion, the Third Circuit noted

in the context of a First Amendment retaliation claim brought by a federal prisoner

against correctional staff that “a First Amendment retaliation claim. . ., may not

apply to a Bivens claim against a federal official.”29 Likewise, a number of district


23
     Id.
24
     Id.
25
     Reichle v. Howards, 566 U.S. 658, 663 n.4 (2012).
26
     Mack v. Yost, 968 F.3d 311, 325 (3d Cir. 2020).
27
     Vanderklok v. United States, 868 F.3d 189, 199 (3d Cir. 2017).
28
     Bistrian v. Levi, 912 F.3d 79 (3d Cir. 2018).
29
     See Watlington on behalf of FCI Schuylkill African Am. Inmates v. Reigel, 723 F. App’x. 137,
     140 n. 3 (3d Cir. 2018).
                                                   6
courts within the Third Circuit have ruled that there is no Bivens claim for First

Amendment retaliation in the prison context.30 There is no question that Dockery’s

retaliation claim presents a new context because it is “different in a meaningful

way from previous Bivens cases decided by [the Supreme] Court.”31

        Next, I consider whether any alternative remedies exist and whether special

factors counsel against extending the Bivens remedy.32 Initially, the BOP’s

Administrative Remedy Program provides an alternative process.33 Although

Dockery may not be entitled to the monetary relief he seeks here, the Supreme

Court has found that “’administrative review mechanisms’ can provide

‘meaningful redress’ – such as internal investigations and employee discipline –

even if they do not ‘fully remedy the constitutional violation.’ [See Corr. Servs.

Corp. v.] Malesko, 534 U.S. at 520).”34 I join other courts that considered the issue

in concluding the BOP’s Administrative Remedy Program provides an alternative

process.35 Significantly, the fact that Dockery was unsuccessful in utilizing the


30
     See Dorsey v. Peter, No. 3:19-CV-0113, 2021 WL 1209194, at *2 (M.D. Pa. Mar. 29, 2021);
     Graham v. Bradley, No. 3:20-cv-0595, 2021 WL 904862, at *5 (M.D. Pa. Mar. 9, 2021); Stone
     Bey v. U.S. Dep't of Justice, No. 1:21-cv-113, 2021 WL 632735, at *5 (M.D. Pa. Feb. 18,
     2021); Bush v. Griffin, No. 1:19-cv-1521, 2020 WL 5801408, at *3 (M.D. Pa. Sept. 29, 2020)
     (collecting cases).
31
     Ziglar, 137 S. Ct. at 1859. See Raiely, 407 F. Supp 3d at 521 (collecting cases).
32
     Id. at 1859-60.
33
     28 C.F.R. §§ 542.15, 16, 18.
34
     Ziglar, 137 S. Ct. at 1859-60.
35
     Railey, 407 F. Supp. 3d at 521; Cox v. True, No. 3:17-cv-338-JPG-DGW, 2018 WL 6928796,
     at *4 (S.D. Ill. Sept. 20, 2018), Report and Recommendation adopted, 2019 WL 95478 (S.D.
     Ill. Jan. 3, 2019); Stratmon v. Morris, No. 1:12-cv-1837-DAD-SAB (PC), 2018 WL 3388406,
     at *4 (E.D. Cal. July 10, 2018).
                                                   7
administrative process does not mean that such a process does not exist as an

alternative remedy.36

        There also exist special factors including the separation-of-powers concerns

raised by Congress' repeated legislative action on safeguarding the rights of federal

prisoners without providing a damages remedy against federal actors. Such

legislative action includes the Civil Rights Act of 1871, the Prison Litigation

Reform Act of 1995, and the Prison Rape Elimination Act of 2003, none of which

provide a cause of action for damages in the federal arena.

        To the extent that Dockery’s complaint is construed to include a First

Amendment denial of access to the court’s claim, courts have also declined to

extend Bivens to like First Amendment claims, finding that they present a new

context, that there exists alternative remedies, and that special factors weigh

against such an extension.37 Similarly, inasmuch as he asserts a Fifth Amendment


36
     See Corr. Servs Corp. v. Malesko, 534 U.S. 61, 69 (2001) (noting that “[s]o long as the plaintiff
     had an avenue for some redress, bedrock principles of separation of powers foreclosed judicial
     imposition of a new substantive liability”); Gonzalez v. Hasty, 269 F. Supp. 3d 45, 60
     (E.D.N.Y. 2017). “[W]hen alternative methods of relief are available, a Bivens remedy usually
     is not.” Ziglar, 137 S. Ct. at 1863.
37
     See Vega v. United States, 881 F.3d 1146 (9th Cir. 2018) (declining to extend Bivens to First
     Amendment denial of access to courts claim finding the claim presented a new context and
     there existed several alternative processes); See Schwarz v. Meinberg, 761 F. App’x 732, 734
     (9th Cir.), cert. denied, 140 S. Ct. 468, 205 L. Ed. 2d 278 (2019)(finding that access to courts
     claim under the First and Fifth Amendments constitute new Bivens contexts, that there exists
     an alternative remedial structure and that special factors exist to support not extending Bivens
     to such claims); White v. Hess, No. 14CV03339CBALB, 2020 WL 1536379, at *5 (E.D.N.Y.
     Mar. 31, 2020) (same); Winstead v. Matevousian, 2018 WL 2021040, at *2-3 (E.D. Cal. May
     1, 2018) (declining to find a Bivens cause of action for First Amendment retaliation and denial
     of access to the courts claims because alternative remedies such as the BOP administrative
     grievance process, a federal tort claims action, or a writ of habeas corpus were available, and
                                                   8
due process claim, other courts have found that special factors weigh against

extending Bivens to such a claim.38

        Based on the foregoing, I conclude, as have the courts before me, that

extending Bivens to Dockery’s retaliation claim, or any First Amendment claims,39

or to his Fifth Amendment claim, would be contrary to law.40

IV.     LEAVE TO AMEND

        Generally, “plaintiffs who file complaints subject to dismissal under [the

Prison Litigation Reform Act] should receive leave to amend unless amendment

would be inequitable or futile.”41 I find that amendment would be futile because

Dockery cannot remedy the deficiencies in his complaint: that Ziglar prohibits

extending Bivens to the First and Fifth Amendment claims he raises here.


     the actions of Congress “do not support the creation of a new Bivens claim” in the area of
     prisoners’ rights).
38
     See, e.g., Zavala v. Rios, 721 Fed. App'x 720, 721–22 (9th Cir. 2018) (declining to extend
     Bivens to Fifth Amendment procedural due process claim); Louis-El v. Ebbert, 448 F. Supp.
     3d 428, 439–41 (M.D. Pa. 2020) (declining to extend Bivens to Fifth Amendment due process
     claim); Dongarra v. Smith, Civil No. 3:18-CV-01939, 2020 WL 4934660, at *4–*5 (M.D. Pa.
     Aug. 24, 2020) (declining to extend Bivens to Eighth Amendment conditions of confinement
     claim); Simmons v. Maiorana, Civil No. 3:16-cv-1083, 2019 WL 4410280, at *14–*15 (M.D.
     Pa. Aug. 23, 2019) (declining to extend Bivens to Fifth Amendment due process claim and
     Eighth Amendment conditions of confinement claim), report and recommendation adopted by
     2019 WL 4412296 (M.D. Pa. Sept. 13, 2019); Hunt v. Matevousian, 336 F. Supp. 3d 1159,
     1168–70 (E.D. Cal) (declining to extend Bivens to Fifth Amendment due process claim and
     Eighth Amendment excessive force claim); Gonzalez v. Hasty, 269 F. Supp. 3d 45, 59–66
     (E.D.N.Y. 2017) (declining to extend Bivens to Fifth Amendment due process claim and Eighth
     Amendment conditions of confinement claim).
39
     Vanderklok, 868 F.3d at 198 (“The Supreme Court has never implied a Bivens action under
     any clause of the First Amendment.”).
40
     As this determination is conclusive, I will not address Defendants’ additional alternative R12
     arguments or the R56 motion.
41
     Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).
                                                 9
V.    CONCLUSION

      Based on the foregoing, Defendants’ motion to dismiss Dockery’s complaint

will be granted.

      An appropriate Order follows.



                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge




                                      10
